Citation Nr: 0821956	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-28 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for cold injury 
residuals of the hands, head, and neck.

2. Entitlement to service connection for hypertension, to 
include as secondary to service-connected cold injury 
residuals of both feet. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1952 to October 1963.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In his September 
2005 VA Form 9, the veteran requested a hearing before the 
Board; in January 2008, he withdrew his hearing request.  The 
veteran also appealed the denial of service connection for 
cold weather injuries of both feet.  A January 2007 rating 
decision granted service connection and a 30 percent rating 
for such disability.  Hence, that matter is not before the 
Board.  [The veteran has not expressed disagreement with the 
rating assigned.]

Regarding the claim of service connection for cold injury 
residuals of the hands, head, and neck, during a January 2007 
VA examination, the veteran stated that his only claim 
regarding cold injury residuals was for his feet.  The 
January 2007 rating decision that granted service connection 
for cold weather injury of the feet informed the veteran that 
if he wanted to continue to appeal cold weather injuries to 
the hands, head, and/or neck he should inform the RO within 
60 days.  The veteran did not submit any statement regarding 
whether he desired to continue the appeal regarding these 
disabilities.  However, the Board finds that the issue of 
entitlement to service connection for cold injury residuals 
of the hands, head, and neck remains on appeal.  In his 
September 2005 VA Form 9, the veteran indicated that he was 
appealing all issues listed on the statement of the case 
(SOC).  As service connection for cold injury to the hands, 
head, and neck was listed on the SOC, the veteran perfected 
an appeal of the claim.  He or his representative can only 
withdraw the claim in writing or on the record at a hearing.  
38 C.F.R. § 20.204.  Since neither the veteran nor his 
representative has indicated whether he wanted to withdraw 
this claim through either of these methods, the claim of 
service connection for cold injury residuals of the hands, 
head, and neck remains on appeal.  

For the claim of hypertension, the December 2004 rating 
decision declined to reopen the claim, finding that new and 
material evidence had not been submitted.  The veteran's 
claim of service connection for hypertension was originally 
denied by a June 21, 2004 rating decision based on a theory 
that hypertension was not related to service.  In a statement 
received June 2, 2004, the veteran indicated he believed 
hypertension was secondary to his cold injury residuals.  
While the veteran's statement was received by the RO prior to 
the date of its June 2004 rating decision, the rating 
decision did not consider secondary service connection and 
did not indicate that it had reviewed the evidence the 
veteran submitted with his June 2, 2004 statement.  New and 
material evidence received prior to the expiration of the 
appeal period or prior to an appellate decision will be 
considered as having been filed in connection with the claim 
that was pending at the beginning of the appeal period.  
38 C.F.R. § 3.156(b).  Hence, as the veteran's June 2004 
statement was constructively of record prior to the June 2004 
rating decision, the original claim needed to be considered 
de novo based on that evidence.  The Board has characterized 
the claim accordingly. 


FINDINGS OF FACT

1. The veteran does not have current chronic disabilities of 
the hands, head, or neck.

2. Hypertension is not shown to be related to the veteran's 
service; it was not caused or aggravated by service-connected 
cold injury residuals of the left or right foot.


CONCLUSIONS OF LAW

1. Service connection for cold injury residuals of the hands, 
head, and neck is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2. Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An August 2004 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claims.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's service medical records (SMRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA cold injury examination in June 2005 and 
for a hypertension examination in March 2007.  The veteran 
has not identified any evidence that remains outstanding.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Cold Injury Residuals of the Hands, Head, and Neck

The threshold requirement that must be met in order to 
establish a claim for service connection is competent 
evidence (a medical diagnosis) of a current chronic 
disability that has existed on or after the date of 
application for service connection for such disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding 
that the requirement of having a current disability is met 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim").  The preponderance of the evidence is against 
a finding that the veteran has a current chronic disability 
of the hands, head, or neck.  

During the appeal period, the only notation of any hand, 
head, or neck condition is a July 2004 private medical record 
from Carmel Internal Medicine Associates that indicates the 
veteran had been having right facial pain from the temple 
down to the right side of the neck for three weeks.  The 
diagnosis was facial pain.  Significantly, pain alone, 
without a diagnosed or underlying malady or condition, is not 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  There is 
no other evidence showing a diagnosis of an underlying 
chronic hand, head, or neck disability.  As previously noted, 
on January 2007 VA examination, the veteran indicated he was 
only claiming cold injury residuals of the feet.  Hence, it 
appears he does not even believe he currently has any 
disability of the hands, head, or neck that may be related to 
cold injury residuals.  
As the preponderance of the evidence is against the claim of 
service connection for cold injury residuals to the hands, 
head, and neck, the claim must be denied.

Hypertension

Service incurrence or aggravation of hypertension may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
revised to implement the Allen decision.  The revised 
38 C.F.R. § 3.310 institutes additional evidentiary 
requirements that must be satisfied before aggravation may be 
conceded and service connection granted.  In essence, it 
provides that in an aggravation secondary service connection 
scenario, there must be medical evidence establishing a 
baseline level of severity of disability prior to when 
aggravation occurred, as well as medical evidence showing the 
level of increased disability after the aggravation occurred.  
As the veteran's claim was pending prior to the effective 
date of the revised § 3.310, the Board will consider the 
version in effect prior to October 10, 2006, as it is more 
favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

The medical evidence of record shows that the veteran 
currently has hypertension.  SMRs are negative for 
complaints, findings, or diagnosis of hypertension and blood 
pressure readings throughout service were within normal 
limits.  On August 1963 separation examination, the veteran's 
blood pressure was 120/80.  During the veteran's subsequent 
reserve service, blood pressure readings remained normal; 
such readings included 120/88 on August 1976 periodic 
examination, 118/82 in January 1981, and 118/78 in September 
1982.  

The record does not contain any competent (medical) evidence 
that hypertension manifested itself to a compensable degree 
in the veteran's first postservice year.  Hence, service 
connection on a presumptive basis (as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  Notably, the first 
evidence of record indicating the veteran had hypertension 
was in May 1995 (about 32 years after his discharge from 
service) when the veteran was treated at the Community 
Hospital of the Monterey Peninsula for a crush injury to his 
fingers and an incidental finding of hypertension was noted.  
Notably, a lengthy period of time between service and the 
first postservice clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor 
for consideration against a finding that the current 
disability is related to service.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 ((Fed. Cir. 2000) (in a claim alleging that 
a disability was aggravated by service).  There is no 
competent evidence relating the veteran's current 
hypertension to his service. 

Regarding secondary service connection, a January 2007 rating 
decision established service connection for cold weather 
injury to both feet.  Hence, what remains to be established 
for a secondary service connection claim is that hypertension 
was caused or aggravated by service-connected cold weather 
injury of the feet.  

The record includes both medical evidence that tends to 
support the veteran's claim of secondary service connection 
and medical evidence that is against his claim.  Evidence 
tending to support his claim consists of a September 2004 
letter from Dr. D. A. C.; the evidence against his claim is 
an opinion from a March 2007 VA examiner.  When evaluating 
these opinions, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In September 2004, Dr. D. A. C. examined the veteran and 
provided the following opinion: 

I think it is entirely possible [that] the cold 
injury in Germany contributed to his 
hypertension.  He certainly has elevated systemic 
vascular resistance as one component of his 
hypertension and it is clear that his 
hypertension is long standing with the concentric 
left ventricular hypertrophy shown on 
echocardiography.  He does not have any ischemia 
to indicate any coronary artery disease.

On March 2007 VA examination, the veteran claimed that 
chronic pain caused by his cold injury with associated 
peripheral neuropathy had resulted in a chronic hypertensive 
state.  The examiner reviewed the veteran's claims file, 
including the September 2004 letter from Dr. D. A. C.  
Examination of the veteran and review of the claims file 
revealed that the veteran did not have any documented 
coronary artery disease, renal vascular disease, or 
cerebrovascular disease.  The examiner concluded that 
"[h]ypertension [is] less likely than not likely secondary 
to the veteran's service-connected cold injury residuals and 
peripheral neuropathy."  She provided the following 
rationale for her opinion:

Careful review of the medical literature does not 
support a contention of hypertension as due to 
either the cold injury itself or chronic pain.  
There is simply no literature available reliably 
indicating either causation or association 
between chronic pain and the presence of 
hypertension.  Both chronic pain and hypertension 
exist with significant frequency in older adults, 
and at present there is no medical data 
supporting a contention that chronic pain either 
causes or aggravates hypertension.  I was able to 
locate one study that did find statistically 
significant increased frequency of hypertension 
among chronic pain sufferers relative to a 
matched group of controlled subjects who were not 
sufferers of chronic pain, but a single 
observational study is insufficient to allow a 
finding of causation of this veteran's 
hypertension as being due to his service 
connected cold injury with peripheral neuropathy 
or the chronic pain associated with that 
peripheral neuropathy.

The Board finds that the March 2007 VA examiner's opinion 
has greater probative weight than that of the September 2004 
opinion from Dr. D. A. C.  The March 2007 VA examiner 
reviewed the veteran's claims file, including the September 
2004 opinion, examined the veteran, and reviewed medical 
literature prior to formulating an opinion.  In contrast, 
the September 2004 opinion does not reflect that Dr. 
D. A. C. reviewed the veteran's claims file or any medical 
literature.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (finding that a physician's access to the claims file 
is an important factor in assessing the probative value of a 
medical opinion).  Notably, the March 2007 VA examiner 
discussed the findings relevant to the September 2004 
opinion and a positive observational study; however, she 
concluded that these pieces of evidence were too tenuous and 
inconclusive to support that the veteran's hypertension was 
caused or aggravated by his service-connected cold injury 
residuals of the feet.  Hence, she conclusively opined that 
it was less likely than not that there was a relationship 
between hypertension and cold injury residuals of the feet.  
In contrast, Dr. D. A. C.'s opinion is phrased in terms that 
are purely speculative ("I think it is entirely possible. . 
. .").  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that medical evidence that is speculative, general, 
or inconclusive cannot be used to support a claim).

In summary, greater weight may be placed on one medical 
professional's opinion over another's depending on factors 
such as reasoning employed by the medical professionals, and 
whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  Here, in weighing the respective medical 
opinions, the March 2007 VA examiner's opinion reflects a 
full review of all the medical evidence of record, including 
the clinical records and the September 2004 medical opinion 
previously of record, review of relevant medical literature, 
examination of the veteran, and is supported by detailed 
findings.  Moreover, it is couched in terms of greater 
certainty and supporting rationale.  Accordingly, the Board 
finds that the September 2004 opinion of Dr. D. A. C. is of 
less probative value than the March 2007 VA opinion and that 
the March 2007 opinion is persuasive of a conclusion that 
hypertension was not caused or aggravated by the veteran's 
service-connected cold injury residuals of both feet.

The preponderance of the evidence is against the veteran's 
claim of service connection for hypertension.  Therefore, it 
must be denied.


ORDER

Service connection for cold injury residuals to the hands, 
head, and neck is denied.

Service connection for hypertension is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


